       Case 2:20-cr-00061-RMP      ECF No. 29    filed 06/19/20   PageID.80 Page 1 of 3




1 William D. Hyslop
  United States Attorney
2
  Eastern District of Washington
3 Michael J. Ellis
  Assistant United States Attorney
4
  Post Office Box 1494
5 Spokane, WA 99210-1494
  Telephone: (509) 353-2767
6
7
                          UNITED STATES DISTRICT COURT
8                    FOR THE EASTERN DISTRICT OF WASHINGTON
9
        UNITED STATES OF AMERICA,
10                                                      Case No.: 2:20-CR-00061-RMP
                                 Plaintiff,
11
                                                        JOINT STATUS REPORT RE
12                   v.                                 DISCOVERY
13
        JOSE ANTONIO MENDOZA,
14
                                 Defendant.
15
16
           On June 4, 2020, Jose Antonio Mendoza was arraigned on an indictment charging
17
     three counts of production of child pornography, in violation of 18 U.S.C. § 2251(a),
18
     (e), and one county of receipt of child pornography, in violation of 18 U.S.C.
19
     § 2252A(a)(2), (b)(1). ECF No. 14.
20
           On June 5, 2020, the Court directed the parties to meet to discuss the scope and
21
     timeline for discovery disclosures by June 18, 2020, and to file a discovery status report
22
     within three days of that meeting.
23
           On June 11, 2020, the Court entered a Protective Order regarding victims’
24
     personal information. See ECF No. 21. Further, on June 17, 2020, the Court entered a
25
     Stipulated Protective Order regarding forensic review procedures for child pornography
26
     contraband. See ECF No. 26. However, at the time of the stipulation the Defendant was
27
     represented by appointed counsel Andrea K. George. See ECF No. 16. On June 17,
28
     2020, the Defendant’s retained counsel, Andrew J. Chase and Kenneth J. Miller, entered
29
30 JOINT STATUS REPORT RE DISCOVERY - 1
         Case 2:20-cr-00061-RMP   ECF No. 29   filed 06/19/20   PageID.81 Page 2 of 3




 1 notices of appearance. See ECF Nos. 27 and 28. As such, an updated Protective Order
 2 regarding forensic review procedures is currently being reviewed by counsel as the prior
 3 Protective Order was specific to procedures utilized by the Federal Defenders of Eastern
 4 Washington & Idaho. Once the updated Protective Order has been entered by the Court,
 5 defense counsel will be able to examine the contraband discovery at HSI.
 6          Concerning non-contraband discovery and other issues, the Government
 7 conferred with Mr. Chase (via telephone) on June 18, 2020. On June 18, 2020, the
 8 Government provided an initial batch of discovery.1 Additional non-contraband
 9 discovery is forthcoming and will be provided when received by the Government. The
10 Government will continue to investigate this matter and any additional discovery will
11 be provided when obtained by the Government. The parties will notify the Court if any
12 issues pertaining to discovery arise.
13          Dated: June 19, 2020.
14
                                           William D. Hyslop
15                                         United States Attorney
16
                                           s/ Michael J. Ellis
17                                         Michael J. Ellis
18                                         Assistant United States Attorney

19                                         s/ Kenneth J. Miller
20                                         Kenneth J. Miller
                                           Defense Attorney
21
22                                         s/ Andrew J. Chase
                                           Andrew J. Chase
23                                         Defense Attorney
24
25
26
     1
    Defense counsel may not yet have access to the provided initial discovery as it does
27
   not appear they have accounts with the Government’s electronic file sharing system.
28 The provided discovery will be available to review once those accounts have been
   established.
29
30 JOINT STATUS REPORT RE DISCOVERY - 2
       Case 2:20-cr-00061-RMP     ECF No. 29    filed 06/19/20   PageID.82 Page 3 of 3




1                               CERTIFICATE OF SERVICE
2
           I hereby certify that on June 19, 2020, I electronically filed the foregoing with
3
     the Clerk of the Court using the CM/ECF system which will send notification of such
4
     filing to the following: Andrew J. Chase; Kenneth J. Miller
5
6                                                  s/ Michael J. Ellis
                                                   Michael J. Ellis
7
                                                   Assistant United States Attorney
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30 JOINT STATUS REPORT RE DISCOVERY - 3
